Title: To George Washington from James Lovell, 9 September 1782
From: Lovell, James
To: Washington, George


                  
                     Boston Sepr 9 1782
                  
                  Your Excellency will receive so many Solicitations of the same Kind with This that I need not fear the Charge of Singularity while I beg your protection for the person and property of Mr George Joy in the city of New York which is Speedily to be evacuated say the people of Boston.
                  Mr Joy is now barely of the age of 21 years, and has been uniformly as serviceable to many other prisoners as he was to me and my Companions at Halifax in 1776.  I know him to be a sincere American Whig in principle, and to have been repeatedly in Danger of the provost on that account.  several officers now in Boston after Captivity have been with me to offer their favorable Testimony of his Conduct to be transmitted to you: But I am persuaded that your Excellency’s Disposition is to save to the United States useful young Members who were influenced away by Parents or Masters, tho you may at length have become hardned against older Ones who from rivetted Habits of Treason would breed Mischief more or less in our Land in a Time of peace.  Mr Joy’s Father was not of this Kind; but was one of four excellent Townsmen who in a State of Infatuation followed the Enemy when they fled before you in March—76.  young Joy’s master was a Merchant who had been a regular officer with the British Mr Francis Green from whom the youth is now free.  I think your Excellency will not have a fairer Case, and I confidently leave it with your Benevolance.  With much Respect I am Your Excellency’s obliged humble Servant
                  
                                       
                            James Lovell
                            
                        